DEBT EXCHANGE AGREEMENT THIS DEBT EXCHANGE AGREEMENT (the “Agreement”) is effective as of August 15, 2009 (the “Effective Date”) by and between CoConnect, Inc., a Nevada corporation (the “Company”) and Noctua Fund Manager, LLC, a Delaware limited liability company (“NFM”). The Company and NFM may be individually referred to herein as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, as of the date of this Agreement, the Company maintains $26,414 in debt owed to NFM related to expenses previously paid for by NFM related to professional fees and certain general and administrative expenses of the Company (the “Debt”); WHEREAS, NFM has demanded payment of the Debt; WHEREAS, the Company has reviewed its books and records and confirms the existence of and liability for the Debt; WHEREAS, the Company has made representations to NFM that the Company is unable to settle the Debt through the payment of cash; WHEREAS, the Company has approached NFM and requested additional funding to assist the Company in their ongoing corporate reporting requirements; WHEREAS, considering the Company is unable to settle the Debt through the payment of cash, the Company believes it to be in the best interest of the Company and its shareholders to settle the current liability under the Debt and exchange the Debt as described herein; NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: AGREEMENT 1.Exchange Terms.NFM hereby agrees to cancel the Debt and settle and resolve any and all past, present and future claims NFM may have against the Company related to the Debt. Following the execution of this Agreement, the Company shall issue NFM two promissory notes in the total amount of $27,724 (the “Settlement Notes,” represented by promissory notes series 08152009-B1 and 08152009-B2, copies of which have been attached hereto as Exhibit A and Exhibit B) which shall represent, acknowledge and memorialize the Debt and the New Loan defined below. Further, the Company agrees to indemnify NFM and hold it individually and collectively harmless against any losses, claims, damages or liabilities incurred by NFM, in connection with, or relating in any manner, directly or indirectly, to the Debt and/or the Settlement Notes.
